DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2022 was filed after the mailing date of the Final Office action on 04/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 3-6, 12, and 14 under 35 U.S.C. § 103 over Zehavi (U.S. 2017/0072467) in view of Andersen (U.S. 2017/0304964) have been fully considered but are not persuasive. 
Applicant argues that the apparatus of Andersen lacks any mechanism for depositing powder into the cavity, and at best discloses manually applying powder prior to compressing it. The examiner is not persuaded by this argument and points out that even if Andersen manually applied the powder prior to compressing it, providing an automatic or mechanical means in the form of a depositor to replace the manual means of pouring powder in by hand to accomplish the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(B)(III). Furthermore, the examiner respectfully points out that Zehavi is relied upon to teach a depositor (paragraph [0044]), whereas Anderson teaches a separate powder fixer (paragraphs [0046]-[0047]). Thus, the combination of references teaches a powder fixer configured to move across the work area following the depositor to bind the powder material since there would first have to be a powder material to exist before a powder fixer would then be used afterward. 
Applicant argues that Andersen, nor any of the other applied references disclose a powder fixer configured to follow a depositor to bind powder material. The examiner is not persuaded by this argument and respectfully points out that Andersen teaches a powder fixer that is configured to follow the deposition of powder and to bind the powder (Figure 5; paragraphs [0046]-[0047]). Regardless of if Andersen discloses the depositor as being a separate mechanical entity or if Andersen is simply performing the process by hand - a hand can still be considered a depositor if that hand is in fact depositing powder. Furthermore, the examiner respectfully points out that Zehavi is relied upon to teach a depositor (paragraph [0044]), whereas Anderson teaches a separate powder fixer (paragraphs [0046]-[0047]). Thus, the combination of references teaches a powder fixer configured to move across the work area following the depositor to bind the powder material since there would first have to be powder material the exist before a powder fixer would then be used afterward.
Applicant argues that there is no motivation or suggestion to combine the teachings of Andersen with the teachings of Zehavi. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See MPEP 2143 (I). In this case, the examiner has pointed out that Andersen teaches this processing feature allows for easy removal of the support material and avoid the use of support posts that require machining for removal (paragraph [0006] of Andersen). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited). 

Regarding Claim 1, Zehavi teaches an apparatus for powder-bed fusion (paragraph [0006]). Zehavi teaches a depositor configured to deposit a plurality of layers of a powder material (paragraph [0044]). Zehavi teaches the depositor moving across a work area of a powder bed to deposit each the plurality of layers (paragraph [0044]). Zehavi teaches an energy beam source that generates an energy beam (paragraph [0059]). Zehavi teaches a deflector (e.g., a scanning laser) that applies the energy beam to fuse the powder material in a first area in a first one of the layers (paragraphs [0058]-[0059]). 
However, Zehavi does not teach a powder fixer that binds the powder material in a second area in a second one of the layers, wherein the second area is underneath the first area such that the bound powder material in the second one of the layers mechanically supports the fused powder material in the first area in the first one of the layers. 
Andersen teaches an additive manufacturing processed using sacrificial materials (abstract). Anderson teaches a powder fixed configured to move across the work area following the deposition of powder to bind the powder material the powder material in a second area that is underneath a first area such that the bound powder material in the second layer mechanically supports at least part of a build piece including the fused powder material in a first area of a layer (Figure 1; paragraphs [0005] and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
With respect to the feature of “…the powder fixer being configured to move across the work area following the depositor..” - the examiner points out that Andersen does not elaborate on the means for how the powder that is to be fixed is placed within a second area in a second one of the layers. However, since there is no corresponding structure that further defines the depositor within the claims - the teachings of Andersen are still considered to meet this limitation since the powder that is to be fixed must have been deposited prior to the powder fixer being moved across the area to bind the powder material. Further, the examiner points out that any device or method for depositing the powder in a non-stationary manner would meet the claimed limitation of a depositor. 
Regarding Claims 3-5, Andersen teaches the powder fixer including a compactor that compacts powder material in the second area (reading on Claim 3), specifically a mechanical roller (reading upon Claim 4), of which mechanically presses the powder material as it rolls over non-compacted powder (reading upon Claim 5) (Figure 1; paragraphs [0005], and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
Regarding Claim 6, Zehavi teaches the powder fixed including a heater that partially sinters the powder material in a second area (paragraphs [0056]-[0057]). 
Regarding Claim 12, Zehavi teaches an apparatus for powder-bed fusion (paragraph [0006]). Zehavi teaches a depositor that deposits a plurality of layers of a powder material (paragraph [0044]). Zehavi teaches the depositor moving across a work area of a powder bed to deposit each of the plurality of layers (paragraph [0044]). Zehavi teaches an energy beam source that generates an energy beam (paragraph [0059]). Zehavi teaches a deflector (e.g., a scanning laser) that applies the energy beam to fuse the powder material in a first area in a first one of the layers (paragraphs [0058]-[0059]). Zehavi teaches a support system configured to move across the work area following the depositor to establish (paragraphs [0056]-[0057]) support material (Figure 4F, Char. No. 422) in a second area in a second one of the layers, wherein the second area is underneath the first area (Figure 4F, Char. No. 426) (Figure 4F, paragraphs [0056]-[0057]). 
However, Zehavi does not teach the support material in the second one of the layers mechanically supporting the fused powder material in a first area of a first layer. 
Andersen teaches an additive manufacturing processed using sacrificial materials (abstract). Anderson teaches a support material in a second layer that mechanically supports at least part of a build piece including the fused powder material in a first layer (Figure 1; paragraphs [0005] and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations. 
With respect to the feature of “…a support system configured to move across the work area following the depositor..” - the examiner points out that Andersen does not elaborate on the means for how the powder that is to be fixed is placed within a second area in a second one of the layers. However, since there is no corresponding structure that further defines the depositor within the claims - the teachings of Andersen are still considered to meet this limitation since the powder that is to be fixed must have been deposited prior to the powder fixer being moved across the area to bind the powder material. Further, the examiner points out that any device or method for depositing the powder in a non-stationary manner would meet the claimed limitation of a depositor.
Regarding Claim 14, Zehavi teaches the use of the depositor to establish support material in the second area of the second one of the layers (paragraphs [0044], [0056]-[0057]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited) as applied to claim 1 above, and further in view of Ng (U.S. 2017/0014907, previously cited). 

Regarding Claim 2, Zehavi in view of Andersen are relied upon for the reasons given above in addressing claim 1. However, both Zehavi and Andersen are silent to a third one of the layers including a third area of powder material underneath the second area, and the deflector and the powder fixer are configured such that the powder material in the third area is not fused and not bound. 
	Ng teaches an additive manufacturing process wherein bracing structures are used to prevent lateral motion of the build powder (abstract). Ng teaches a layer including an area of powder material underneath an adjacent area of which is not fused nor bound (paragraph [0107]). Ng teaches that a first layer of unfused powder can inhibit adhesion between fused powder and the build platform (paragraph [0064]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Ng with the motivation of inhibiting adhesion between fused powder and the build platform. 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited) as applied to claim 1 above, and further in view of Peters (U.S. 2018/0099334, previously cited).

Regarding Claims 7-10, Zehavi in view of Andersen are relied upon for the reasons given above in addressing Claim 1. However, Zehavi nor Andersen teach the powder fixer including an applicator that applies a binding agent to the powder material in a second area, wherein the binding agent includes a liquid, a gel, or a resin. 
Peters teaches a method to additively manufacture multi-material parts (abstract). Peters teaches a powder fixer including an applicator that applies a binding agent to a powder material (paragraph [0009]). Peters teaches the binding agent including a liquid, a gel, and/or a resin (paragraph [0009]). Peters teach that these binding agents avoid the use of heat while the part is being grown but instead can temporarily bind (i.e., fix) the powder material using a binder (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Peters with the motivation of temporarily binding powder material without the use of heat. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited) and Peters (U.S. 2018/0099334, previously cited) as applied to claim 7 above, and further in view of Cima (U.S. Patent No. 5,387,380, previously cited). 

Regarding Claim 11, Zehavi in view of Andersen and Peters are relied upon for the reasons given above in claim 7. However, neither Zehavi nor Peters teach the applicator including a nozzle that deposits a binding agent, wherein a nozzle tracks behind the depositor. 
Cima teaches a process for producing a component using additive manufacturing (abstract). Cima teaches the use of an applicator including a nozzle that deposits a binding agent, wherein the nozzle tracks behind a depositor that deposits a plurality of layers of a powder material (column 4, lines 12-25). Cima teaches that feature, in part, permits complex metal, ceramic, or metal-ceramic composite parts to be effectively formed with a very high degree of resolution in a reasonably short time period (column 3, lines 11-14). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen and Peters with the concepts of Cima with the motivation of permitting the formation of complex metal, ceramic, or metal-ceramic composite parts at a very high degree of resolution in a reasonably short period of time. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited) as applied to claim 12 above, and further in view of Pomerantz (U.S. Patent No. 5,386,500, previously cited). 

Regarding Claim 13, Zehavi in view of Andersen are relied upon for the reasons given above in addressing claim 12. However, Zehavi nor Andersen teach the support material including a foam. 
Pomerantz teaches a three-dimensional modelling system (abstract). Pomerantz teaches a support material including a foam (column 13, lines 16-20). Pomerantz teaches foam as an alternative support material and is capable of being removed by the use of solvents such as acetone (column 13, lines 19-20). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Pomerantz with the motivation of using a support material that is capable of being removed by the use of solvents. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited)
as applied to claim 12 above, and further in view of Miyano (WO-2015/151834, previously cited)

Regarding Claim 15, Zehavi in view of Anderson are relied upon for the reasons given above in addressing claim 12. However, Zehavi nor Andersen teach the support system including a vacuum that removes powder material in a second area prior to the establishment of the support material. 
Miyano teaches an additive manufacturing process to form three-dimensional objects (abstract). Miyano teaches a vacuum that removes powder material in a selected area prior to the establishment of a second material (page 4, paragraph 2). Miyano teaches the feature allows for a powder material layer of a plurality of types of powder materials at appropriate positions within one powder material layer (page 4, paragraph 4). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Miyano with the motivation of providing a powder material layer of a plurality of types of powder materials at appropriate positions within one powder material layer. 

Claim 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited), Versluys (U.S. Patent No. 10,005,239, cited by applicant, previously cited), and Joerger (U.S. 2017/0232512). 

Regarding Claim 24, Zehavi teaches an apparatus for a powder bed fusion system (paragraph [0006]). Zehavi teaches a support structure formed by the powder-bed fusion system (paragraphs [0044], [0056]-[0057]). Zehavi teaches a depositor configured to deposit a plurality of layers of a powder material (paragraph [0044]). Zehavi teaches the depositor moving across a a powder bed to deposit a plurality of layers including a first layer in a first area (paragraph [0044]).
Zehavi teaches that “The part support base 422 can be removed from the workpiece 426. For example, the support posts 416 and the part support base 422 can be removed through an electrical discharge machining (EDM) operation” (paragraph [0127]). However, Zehavi does not explicitly teach an electrical current source, a connection that connects the electrical current source to the support structure, and a controller that applies an electrical current from the electrical current source to the support structure through the connection. Zehavi does not teach a support structure including a base and at least one upward extension for supporting a portion of a build piece. Zehavi does not teach a powder fixer configured to move across the work area following the depositor to bind the powder material in a second area in a second one of the layers, wherein the second area is underneath the first area such that the bound powder material in the second one of the layers mechanically supports at least part of the build piece including fused powder material in the first area in the first one of the layers. 
Andersen teaches an additive manufacturing process using sacrificial materials (abstract). Anderson teaches a powder fixer configured to move across the work area following the deposition of powder to bind the powder material the powder material in a second area that is underneath a first area such that the bound powder material in the second layer mechanically support at least part of a build piece including the fused powder material in a first area of a layer (Figure 1; paragraphs [0005] and [0046]-[0047]). Andersen teaches this processing feature allows easy removal of the support material and avoids the use of support posts that require machining for removal (paragraph [0006]). 
Versluys teaches support structures for additive manufacturing processes (abstract). Versluys teaches an electrical current source and a connection that connects the electrical current source to the support structure through the connection (Figure 2; column 4, lines 44-47). Versluys teaches the support structure being configured to be separated from a build piece by the application of an electrical current (column 4, lines 37-54, column 5, lines 17-33). Versluys teaches this processing technique allows for the reduction or even eliminated of machining operations subsequent to article separation (column 6, lines 36-40).  
Joerger teaches a method for conformal supports for additive manufacturing (abstract). Joerger teaches a support structure formed by a powder bed fusion system (paragraph [0008]), the support structure including a base and at least one upward extension for supporting a portion of a build piece (Figure 5, Figure 10; paragraphs [0030], and [0039]). Joerger teaches this support configuration overcomes prior difficulties with supporting convex build objects such as build piece movement and rough texturing (paragraph [0005]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi with the concepts of Andersen with the motivation of avoiding the use of support posts and machining operations; the concepts of Versluys with the motivation of reducing or eliminating post separation machining operation; and the concepts of Joerger with the motivation of being able to produce objects with a downward facing convex surface while avoiding common defects associated with the practice such as rough texturing. 
With respect to the feature of “…the powder fixer being configured to move across the work area following the depositor..” - the examiner points out that Andersen does not elaborate on the means for how the powder that is to be fixed is placed within a second area in a second one of the layers. However, as there is no corresponding structure that further defines the depositor within the claims the teachings of Andersen are still considered to meet this limitation since the powder that is to be fixed must have been deposited prior to the powder fixer being moved across the area to bind the powder material, and that any device or method for depositing the powder would meet the claimed limitation of a depositor. 
Regarding Claim 25 and Claim 26, Zehavi teaches a build piece (Figure 4F, Char. No. 426 - thus reading upon Claim 26) being supported at one or more attachment points (Figure 4F, Char. No. 416). 
However, Zehavi does not teach the connection including a contact configured to contact the support structure, a second contact configured to contact a build piece supported by the support structure wherein the build piece is supported by a support structure via the at least one upward extension at a corresponding attachment point, and the electrical current being configured to pass through one or more attachment points and melt at least a portion of the support structure. 
Joerger teaches a build piece being supported by a support structure via at least one upward extension at a corresponding attachment point (Figure 5, Figure 10; paragraphs [0030], and [0039]). Furthermore, Joerger teaches these attachment points being able to be melted (paragraph [0040]). Joerger teaches this support configuration overcomes prior difficulties with supporting convex build objects such as build piece movement and rough texturing (paragraph [0005]).
Versluys teaches a connection including a contact configured to contact the support structure, a second contact configured to contact a build piece, and the electrical current being configured to pass through one or more attachment points (Figure 2; column 4, lines 37-54, column 5, lines 17-33). Versluys teaches this processing technique allows for the reduction or even eliminated of machining operations subsequent to article separation (column 6, lines 36-40).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Andersen with the concepts of Versluys with the motivation of reducing or eliminating post separation machining operation, in addition to the concepts of Joerger with the motivation of being able to produce objects with a downward facing convex surface while avoiding common defects associated with the practice such as rough texturing. 

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited), Versluys (U.S. Patent No. 10,005,239, cited by applicant, previously cited), and Joerger (U.S. 2017/0232512) as applied to claim 24, and further in view of Karlen (U.S. 2016/0271697, previously cited).  

Regarding Claim 27, Zehavi in view of Andersen, Versluys, and Joerger are relied upon for the reasons given above in addressing claim 24. However, neither Zehavi, Andersen, nor Versluys and Joerger teach a connection including a first contact configured to contact a first location on the support structure, and a second contact configured to contact a second location on the support structure, such that the electrical current is applied across an electromechanical transducer of the support structure. 
Karlen teaches a method relating to removing powder within articles produced by additive manufacturing (abstract). Karlen teaches the use of a transducer being an ultrasonic transducer (e.g., an electromechanical transducer), and that this feature allows for sintered material to more easily be removed (paragraph [0017]). The removed sintered material taught within Karlen is considered to be analogous to the support structures within the instant application as Karlen teaches “the sintering process binds the non-melted particles together providing additional mechanical strength during the build process” (paragraph [0002]), and further teaches that this supporting material is intended to be removed after the build has been completed (paragraphs [0015]). 
With respect to the features including a connection including a first contact configured to contact a first location on the support structure, and a second contact configured to contact a second location on the support structure, the examiner points out that these features would have been obvious within the combination of Zehavi in view of Andersen, Versluys, Joerger, and Karlen. The skilled artisan would have recognized from the combination that application of a current source to the support structure via electrical contacts is required to attain the benefit of assisting removal of the support via these methodologies is not only obvious but necessary. 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Zehavi (U.S. 2017/0072467, previously cited) in view of Andersen (U.S. 2017/0304964, previously cited) as applied to claim 1 above, and further in view of Calignano (Calignano, F. (2014). Design optimization of supports for overhanging structures in aluminum and titanium alloys by selective laser melting. Materials & Design, 64, 203–213, previously cited). 

Regarding Claim 52, Zehavi in view of Anderson are relied upon for the reasons given above in addressing claim 1. However, neither Zehavi nor Anderson teach a support structure being coupled to the powder material in a second area in a second one of the layers. 
Calignano teaches a study into the design optimization of supports for overhanging structures in aluminum and titanium alloys by selective laser melting (abstract). Calignano teaches a support structure being couple to a powder material in a second area of a plurality of layers (Figure 5; pages 204-205, 2.2. Support Structures). Calignano teaches by utilizing two different support structures, it is possible to prevent warping and deformation of the part during fabrication (page 204, 2.2. Support Structures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zehavi in view of Anderson with the concepts of Calignano with the motivation of preventing multiple defects during part fabrication. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735